Case 1:18-cv-02921-.]|\/|F Document 506-1 Filed 11/07/18 Page 1 of 6

UNI'I`ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,

Plaintiffs, ClVIL ACTION NO. l:lS-cv-2921 (Jl\/IF)

v.

AFFIDAVIT OF GREGORY E.
UNlTED STATES DEPARTMENT LUCYK

OF COMMERCE, et al.,

Defendants.

 

 

Pursuant to 28 U.S.C. § 1746(2), i, Gregory E. Lucyl< hereby declare as follows:

l. I am over the age of eighteen and have personal knowledge of all the facts stated

herein .

2. l am a licensed attorney and an active member of the Virginia State Bar. l am
currently engaged as a volunteer member of the Board of Directors for One Virginia 2021 :
Virginians for F air Redistricting. l oversee the organization’s litigation efforts and assist with
our legislative and administrative advocacy program l have been working with One Virginia
2021 since 20]4. Prior to this position, I retired from the Commonwealth in March 2013 after 37
years of public service l worked as Cl'iief Staff Attorriey for the Supreirie Court of Virginia from
2002 to 2013, where l supervised a staff of 12 attorneys assisting the Justices in processing some
2,500 cases and appeals filed annually l also served as a trainer for the Supreme Court’Sjudicial
education services section, and participated on numerous advisory councils and cemmissions,
including the Supreme Court’s Appellate Rules Advisory Cernrnittee and the Chief Justice’s
Comrnission on l\/Iental Health Law Reform. Before joining the Supreme Court, l worked for 18

years in the Office of the Attorney General of Virginia, including 8 years as the Trial Section

Case 1:18-cv-02921-.]|\/|F Document 506-1 Filed 11/07/18 Page 2 of 6

Chiet`. I handled an extensive trial and appellate caseload, and served as lead counsel and trial
team leader for the Commonwealth in all of the state legislative redistricting cases filed in the

state and federal courts in Virginia during the 1990 and 2000 rounds of redistricting

3. One Virginia 202]: Virginians for Fair Redistricting, is a nonprofit corporation
formed under the laws of the Commonvvealth of Virginia and granted exempt status under
Sections 501(0)(3) and 501(c)(4) of the lnternal Revenue Code. It was organized to initiate a
comprehensive effort to eliminate gerrymandering and reform the redistricting process in
Virginia through public education, participation in meaningful litigation, and by seeking an
amendment to the Constitution of Virginia establishing an impartial Redistricting Commission ~
independent of the Virginia General Assembly - to draw legislative and congressional district

lines

4. The attainment of a fair and accurate census count is an element of critical
importance in lair redistricting, and every effort should be made to achieve the goals of the
decennial census without tin'ther complicating the process The federal constitution uses the
terms “numbers” or “persons” to describe who should be counted in the decennial census. lt
does not limit the count to “citizens" or “legal residents.” An inquiry into the status of a person’s
citizenship is not relevant or necessary to achieve a fair and accurate census count. Such an
inquiry will complicate the process, depress response rates, increase costs and diminish the

likelihood of an accurate count in the 2020 census

5. Article ll, § 6 of the Con.rtc`mtz'on of Virginfa requires the use of decennial census
data for redrawing the boundaries of congressional, state Senate and House of Delegates
electoral districts This section mandates that redistricting shall occur after each decermial

census 'l` he Cnde of Virgr`nia at § 30-265 further requires that the General Assernhly “shall use”

Case 1:18-cv-02921-.]|\/|F Document 506-1 Filed 11/07/18 Page 3 of 6

the decennial census as the source of data for redistricting This statute requires use of the
“actual enumeration” conducted by the United States Census Bureau. 'l`he Cornrnonwealth of
Virginia relies exclusively on tabulations of the population produced by the Census Bureau from
the decennial census to establish legislative districts No other source for population data is
authorized for use in redistricting in Virginia. Anytliing that would inhibit actual enumeration,
especially including an undercount, would undermine Virginia’s public policy of equal

representation through redistricting

6. The Virginia Constitution requires that electoral districts “shall be . . . established
by the General Assernbly.” Virginia is one of the few states in the country that has odd year
legislative elections As a result, the Virginia General Assemhly has a very short window of
time after receipt of Census Bureau population tabulations to redraw legislative districts
following the decennial census Filirig deadlines for candidates in Virginia legislative elections
typically fall in mid-March in an election year, with primary elections held in June. However, in
201 1, when the General Assernbly was required to draw new district lines following the 2010
decennial census, the population tabulations were not received until February 3, 2011. As a
result, filing deadlines had to be extended to June, With primary elections postponed until August
before the November general election There is simply no leeway in these timelines to
accommodate any additional delay in receipt of the census data. In addition, in late February
2011_. the Census Bureau announced further adjusted population counts for Virginia. An error
had placed 19,279 sailors stationed at the Norfoll< Naval Station in West Ghent, a neighborhood
of Norfoll<. The mistake could have significantly affected state-level redistricting since the
Norfolk Naval Station and West Ghent resided in different state legislative districts Aside from

these issues, this declarant understands the Census Bureau has indicated (at the recent NCSL

L)J

Case 1:18-cv-02921-.]|\/|F Document 506-1 Filed 11/07/18 Page 4 of 6

meeting in Los Angeles) that the population tabulations in 2021 will be even further delayed, and
may not be available until mid or late-February. For all these reasons, the inclusion of any
unnecessary or irrelevant inquiries in gathering census population data, such as might delay or
jeopardize the accuracy of the population information would be extremely problematic Any
delay or inaccuracy in the data resulting in an undercount or requiring corrective action would
negatively impact the ability of the General Assernbly to redraw districts in a timely fashion, and

result in irreparable harm to the citizens and government of the Cominonwealth of Virginia.

7. At the time of the 1990, 2000, and 2010 decennial censuses, Virginia was
required to obtain preclearance from the Department of Justice7 under §§ of the Voting Rights
Act, for any redistricting plan, to ensure that any such plan would not reduce the electoral power
of minority groups in the state. To the best of my knowledge Virginia’s submissions in support
of its applications for preclearance after those three decennial censuses offered no block-level
CVAP data in support of its applications for preclearance, and the Department of .lustice did not
request such data before granting administrative preclearance of any of the statewide redistricting
plans The Department denied preclearance to one of Virginia’s statewide plans in this time
period - the 1991 redistricting plan for the Virginia House of Delegates - based on the apparent
minimization of black voting Strength in Charles City County and not for any reason related to
block-level CVAP data. The Department subsequently precleared a replacement redistricting
plan for the Virignia House of Delegates in 1991 without, to my knowledge, receiving or

requesting block-level CVAP data.

8. The data delivered following the 2010 census placed total population in Virginia
at 3.01 million people Of that number, 870,084 are foreign born - over l]% of the population

Tlie Migration Policy Institute in Washington, D.C. has determined that as of 2016, the total

Case 1:18-cv-02921-.]|\/|F Document 506-1 Filed 11/07/18 Page 5 of 6

foreign born population in Virginia has grown to 1.031 million people, or over 12% of the
population Additional data shows that of this number, only about 45% statewide are naturalized
citizens 'l`hus, the majority of Virginia’s foreign born are Legal Pennanent Residents, Refugees
or Asyluni Seekers, Non-lmmigrants seeking temporary legal entry, or undocumented
immigrants These are the classes of vulnerable persons who are most likely to avoid contact
with the authorities - who will feel suspicion and hostility toward any citizenship inquiry out of

fear that the information will be used against them and thus decline to cooperate with the census.

9` Tlie fastest rate of growth and the highest concentrations of foreign born
populations are found in the urban areas comprising the “Golden Crescent” of Virginia. For
instance, the Northern Virginia region planning district, looking at 2010 census data, has 561,718
foreign born persons, or roughly 64% of the entire immigrant population 'l`he Richrnond region
planning district has 77,951 foreign born, or 9% of the total, while the Tidewater region planning
district has 71,130, or 8% of the total. By contrast, the very rural Southside region and
Southwest region planning districts have 1/10th to '/z of one percent of the total immigrant
population, while the also rural Upper Shenandoah Valley and Roanoke Valley region planning

districts are home to 7/10th to 1.5% of the foreign born populationl

10. As a result of extensive growth, especially in the Hispanic and Asian
communities, Northern Virginia grew almost twice as fast from 2000 to 2010 than the rest of the
state. Fairfax County is now horne to more than l million residents Hispanic and Asian
residents are most likely to be affected by the proposed citizenship question, all of which would
result in a signiticant undercount - the product of a depressed response arising from an
intimidating process Accordingly, due to significantly high numbers of noncitizens residing

especially in the Northern Virginia region, as well as the Richmond and Tidewater regions, an

Case 1:18-cv-02921-.]|\/|F Document 506-1 Filed 11/07/18 Page 6 of 6

undercount means that these regions will likely lose representation in the Virginia General
Assembly, while other, more rural parts of the Commonwealth with fewer noncitizen residents
would have greater representation in the General Assembly. This potential impact on
representational interests is harmful and likely unlawful Residents of undercounted areas have

less voice in their state and local governmentsj and the one person, one vote standard is violated

l declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

Executed on this 23 day of October, 2018 ii

  
 

/

Gregory E. L{i!cyk, Esquire

 

